OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21483 Veracity Funds (Exact name of registrant as specified in charter) 18500 Lake Road, Suite 300Rocky River, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(502) 379-6980 Date of fiscal year end:February 28, 2011 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Veracity Funds Veracity Small Cap Value Fund Annual Report February 28, 2011 Investment Advisor Administrator Integrity Asset Management, LLC Ultimus Fund Solutions, LLC 401 West Main Street, Suite 2100 P.O. Box 46707 Louisville, Kentucky 40202 Cincinnati, Ohio 45246-0707 1-866-896-9292 Veracity Small Cap Value Fund April 18, 2011 Dear Fellow Shareholders, We are pleased to report that the Veracity Small Cap Value Fund (the “Fund”) achieved both a strong absolute and relative return for the recently ended fiscal year. The Veracity Small Cap Fund Class R returned 31.82%, versus the Russell 2000 Value Index (the Fund’s benchmark) return of 28.87% for the year ended February 28, 2011.The Fund’s performance was broad based and our optimism on the markets has been rewarded over the last two years. Specifically, for the fiscal year, the Fund’s performance was led by stock selection in Financials, Producer Durables, Autos & Transports, and Energy.Consumer Discretionary and Utilities were the most sizable detractors due to stock selection.Our weighting in Financials and Producer Durables added positively to performance, while cash was our biggest detractor.Higher momentum, higher price/book and higher earnings growth were all favorable style attributes. Stock picking within Banks, S&Ls and REITs, as well as avoiding some of the worse performing insurance stocks were the key drivers of the Fund’s outperformance in Financials.Within Producer Durables, we owned a number of Aerospace stocks that outperformed as well, including Baldor Electric (BEZ) and ADC Telecom (ADCT) which were acquired at premiums.Tenneco (TEN) was our best stock in Auto and Transports.Kodiak Oil & Gas (KOG), Solutia (SOA) and Quaker Chemical (KWR) were also large contributors to performance. Utilities were fairly minor detractors.In Utilities, our Telecom holdings underperformed their peers. Larger detractors included Mueller Water Products (MWA), Comtech Telecommunications (CMTL) and Hornbeck Offshore Services (HOS). As we look forward, we remain positive on both the market and the economy.We believe the seeds of a self-sustaining economic recovery are being sown.In particular, we are encouraged by increased capital expenditures from larger companies over the last three quarters.Moreover, small business confidence, while not robust, is also beginning to improve.We are also seeing signs of continued improvement in the employment picture, a lynch-pin in the economy’s future. While the economy has seen more certainty of late, this has also been partly reflected in the stock market which has had a stellar six months of performance.That said, we believe there is still further upside for the following reasons 1. Valuations are still reasonable.The market is not as cheap as it used to be, but it is still cheap based on historical metrics. 2. Risk appetites are increasing as evidenced by the strong demand for the recent Facebook deal with Goldman Sachs. 1 3. There is a lot of money sitting in fixed income instruments earning very little, while the stock market has produced strong returns over the last 2 years.Combined with increased risk appetites (#2), we expect to see this money start to migrate toward equities. 4. We are beginning to see equity mutual fund flows turn positive, supporting our thesis of migration toward equities (#3). Certainly, recent events cloud our outlook some.The first is the crisis in the Middle East which has led to a sharp spike in energy costs.The second is the terrible tragedy in Japan resulting from the earthquake and tsunami.In addition to these two exogenous events, the market faces the end of QE2 (the “Quantitative Easing” of the U.S. money supply by the Federal Reserve) in June. In looking at these three concerns, the least threat, in our opinion, is the Japanese disaster.While the human toll is incalculable, we think the overall impact on global growth will be manageable and transitory.As a large, developed country with a well-built infrastructure, Japan will be able to recover from this catastrophe.From a global perspective, it may even increase growth in some sectors.There will be an earnings impact for companies, but we believe that the market will look through any Japan-induced earnings blips.Our bigger concern with Japan is the timing of those earnings blips in conjunction with the end of QE2, both of which are likely to hit at the same time.Should the market correlate slower growth with QE2 instead of a temporary pause from Japan, it could weigh on stocks. The more significant of these new uncertainties is the spike in energy costs arising from the unrest in the Middle East.Our concern here derives from both the psychological as well as the financial impact of rising prices.We have read some interesting research from Empirical Research Partners that makes us feel a little better about the situation.Empirical points out that much of the consumer recovery has been centered in the top decile of income where energy prices make up a much smaller percentage of expenditures than for middle income individuals.In the end, the financial impact could be muted.However, the psychological risk to confidence is real and remains something that bears watching. It has been encouraging that the market continues to rally in the face of these macro events.We think that this points to the healing of confidence and confirms a sustainable economic recovery.There has been a recent host of positive macro-economic data pointing to improving employment, increasing cap-ex low inflation and better equity fund flows. As a result, we remain optimistic on the economy. We believe the market is turning its attention from bigger picture issues to individual company fundamentals.As we said last quarter, we will continue to look for companies in the value universe which offer prospects for both top and bottom line growth.We retain a positive bias toward the market although we are weary of the risks we spoke about above.Overall, we expect 2 this to be a good year for the market, but not with returns like we have witnessed over the last two years. We thank you for the trust you have placed in us, and we will continue to diligently apply our philosophy of buying undervalued stocks with a catalyst in an effort to add alpha for the shareholders of the Fund. Sincerely, Daniel G. Bandi Matthew G. Bevin Chief Investment Officer President – Veracity Funds Vice President – Veracity Funds Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month-end, are available by calling 1-866-896-9292. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-866-896-9292 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 VERACITY SMALL CAP VALUE FUND (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Veracity Small Cap Value Fund (a) and the Russell 2000 Value Index (a) The line graph above represents performance of Class R shares only, which will vary from the performance of Class I shares to the extentthe Classes do not have the same expenses or inception dates. (b) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Initial public offering of Class R shares and Class I shares commenced on March 30, 2004 and July 7, 2005, respectively. 4 Top Ten Equity Holdings As of February 28, 2011 (Unaudited) Company Primary Business Sector Classification % of Net Assets Wintrust Financial Corp. Commercial Banks Financials 1.3% DiamondRock Hospitality Co. - REIT Real Estate Investment Trusts (REITs) Financials 1.2% Fairchild Semiconductor International, Inc. Semiconductors & Semiconductor Equipment Information Technology 1.2% Health Management Associates, Inc. - Class A Health Care Providers & Services Health Care 1.2% Magellan Health Services, Inc. Health Care Providers & Services Health Care 1.2% Post Properties, Inc. - REIT Real Estate Investment Trusts (REITs) Financials 1.1% Cooper Cos., Inc. (The) Health Care Equipment & Supplies Health Care 1.1% Key Energy Services, Inc. Energy Equipment & Services Energy 1.1% AAR CORP. Aerospace & Defense Industrials 1.1% Complete Production Services, Inc. Energy Equipment & Services Energy 1.1% 5 Veracity Small Cap Value Fund Schedule of Investments February 28, 2011 COMMON STOCKS - 94.3% Shares Value Consumer Discretionary - 10.7% Bravo Brio Restaurant Group, Inc. (a) $ Callaway Golf Co. CEC Entertainment, Inc. (a) Children's Place Retail Stores, Inc. (The) (a) Cooper Tire & Rubber Co. Cracker Barrel Old Country Store, Inc. Entercom Communications Corp. - Class A (a) Gaylord Entertainment Co. (a) Genesco, Inc. (a) Isle of Capri Casinos, Inc. (a) Jones Group, Inc. (The) Meritage Homes Corp. (a) OfficeMax, Inc. (a) RC2 Corp. (a) Ruby Tuesday, Inc. (a) Ryland Group, Inc. (The) Stage Stores, Inc. Tenneco, Inc. (a) Consumer Staples - 3.0% Casey's General Stores, Inc. Hain Celestial Group, Inc. (The) (a) Ruddick Corp. TreeHouse Foods, Inc. (a) Energy - 7.0% Berry Petroleum Co. - Class A Complete Production Services, Inc. (a) Helix Energy Solutions Group, Inc. (a) Key Energy Services, Inc. (a) Kodiak Oil & Gas Corp. (a) Lufkin Industries, Inc. Newpark Resources, Inc. (a) Patriot Coal Corp. (a) Petroleum Development Corp. (a) Uranium Energy Corp. (a) Financials - 27.9% AmTrust Financial Services, Inc. Associated Estates Realty Corp. - REIT BancorpSouth, Inc. BioMed Realty Trust, Inc. - REIT Cardinal Financial Corp. Cedar Shopping Centers, Inc. - REIT Colonial Properties Trust - REIT Developers Diversified Realty Corp. - REIT DiamondRock Hospitality Co. - REIT (a) See accompanying notes to financial statements. 6 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 94.3% (Continued) Shares Value Financials - 27.9% (Continued) Education Realty Trust, Inc. - REIT $ First Financial Bancorp FPIC Insurance Group, Inc. (a) Fulton Financial Corp. Hanover Insurance Group, Inc. (The) Highwoods Properties, Inc. - REIT Inland Real Estate Corp. - REIT Lexington Realty Trust - REIT MB Financial, Inc. National Penn Bancshares, Inc. National Retail Properties, Inc. - REIT Pacific Continental Corp. PacWest Bancorp Post Properties, Inc. - REIT Radian Group, Inc. RLI Corp. Seacoast Banking Corp. of Florida (a) Sunstone Hotel Investors, Inc. - REIT (a) Susquehanna Bancshares, Inc. Synovus Financial Corp. Trustmark Corp. U-Store-It Trust - REIT Waddell & Reed Financial, Inc. - Class A Washington Real Estate Investment Trust - REIT Western Alliance Bancorp (a) Whitney Holding Corp. Wintrust Financial Corp. World Acceptance Corp. (a) Zions Bancorp. Health Care - 8.0% AMERIGROUP Corp. (a) Cooper Cos., Inc. (The) Health Management Associates, Inc. - Class A (a) ICU Medical, Inc. (a) Invacare Corp. Kindred Healthcare, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Medicis Pharmaceutical Corp. - Class A WellCare Health Plans, Inc. (a) Industrials - 15.3% A.O. Smith Corp. AAR CORP. (a) ABM Industries, Inc. Actuant Corp. - Class A ArvinMeritor, Inc. (a) Atlas Air Worldwide Holdings, Inc. (a) See accompanying notes to financial statements. 7 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 94.3% (Continued) Shares Value Industrials - 15.3% (Continued) BE Aerospace, Inc. (a) $ Ceradyne, Inc. (a) Consolidated Graphics, Inc. (a) Crane Co. Dycom Industries, Inc. (a) EMCOR Group, Inc. (a) Genesee & Wyoming, Inc. - Class A (a) Greenbrier Cos., Inc. (The) (a) Hexcel Corp. (a) Mueller Water Products, Inc. - Class A Old Dominion Freight Line, Inc. (a) Robbins & Myers, Inc. Standex International Corp. Tetra Tech, Inc. (a) Wabash National Corp. (a) Information Technology - 11.9% Aviat Networks, Inc. (a) Avid Technology, Inc. (a) Benchmark Electronics, Inc. (a) Comtech Telecommuncations Corp. Diodes, Inc. (a) Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) JDA Software Group, Inc. (a) Kulicke and Soffa Industries, Inc. (a) Lawson Software, Inc. (a) Mentor Graphics Corp. (a) Parametric Technology Corp. (a) Photronics, Inc. (a) Plexus Corp. (a) Sapient Corp. (a) TTM Technologies, Inc. (a) Materials - 4.8% Carpenter Technology Corp. Innophos Holdings, Inc. Noranda Aluminum Holding Corp. (a) Quaker Chemical Corp. RTI International Metals, Inc. (a) Schnitzer Steel Industries, Inc. - Class A Worthington Industries, Inc. Telecommunication Services - 0.6% Cincinnati Bell, Inc. (a) PAETEC Holding Corp. (a) See accompanying notes to financial statements. 8 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 94.3% (Continued) Shares Value Utilities - 5.1% Cleco Corp. $ El Paso Electric Co. (a) IDACORP, Inc. New Jersey Resources Corp. PNM Resources, Inc. UIL Holdings Corp. Vectren Corp. Total Common Stocks(Cost$161,004,730) $ REPURCHASE AGREEMENTS (b) - 0.5% Face Amount Value U.S. Bank N.A., 0.01%, dated 02/28/2011, due 03/01/2011, repurchase proceeds: $1,180,213 (Cost $1,180,213) $ $ MONEY MARKET FUNDS - 4.9% Shares Value First American Treasury Obligations Fund- Class Y, 0.00% (c) (Cost $10,838,833) $ Total Investments at Value - 99.7% (Cost $173,023,776) $ Other Assets in Excess of Liabilities-0.3% Net Assets - 100.0% $ REIT - Real Estate Investment Trust. (a) Non-income producing security. (b) Repurchase agreement is fully collateralized by $1,133,ool #555611, 4.50%, due 07/01/18. The aggregate fair value of the collateral at 02/28/2011 was $1,203,877. (c) Variable rate security.The rate shown is the 7-day effective yield as of February 28, 2011. See accompanying notes to financial statements. 9 Veracity Small Cap Value Fund Statement of Assets and Liabilities February 28, 2011 ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Receivable for investment securities sold Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 3) Payable to administrator (Note 3) Accrued distribution and service plan fees (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions Net unrealized appreciation on investments NET ASSETS $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share (a) (Note 1) $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share (a) (Note 1) $ (a) Redemption price varies based on length of time held (Note 1). See accompanying notes to financial statements. 10 Veracity Small Cap Value Fund Statement of Operations For the Year Ended February 28, 2011 INVESTMENT INCOME Dividends $ Interest 20 TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Mutual fund services fees (Note 3) Distribution and service plan expense - Class R (Note 3) Custodian and bank service fees Compliance service fees and expenses (Note 3) Registration fees - Common Registration fees - Class R Registration fees - Class I Professional fees Trustees' fees and expenses Insurance expense Postage and supplies Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 3) NET EXPENSES NET INVESTMENT LOSS REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 Veracity Small Cap Value Fund Statements of Changes in Net Assets Year Year Ended Ended February 28, February 28, FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciationon investments Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class R ) ) From net investment income, Class I ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS CLASS R Proceeds from shares sold Reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) (a) ) Net increase (decrease) in net assets from Class R capital share transactions ) CLASS I Proceeds from shares sold (a) Reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) 23 Payments for shares redeemed ) ) Net increase in net assets from Class I capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ - $ SUMMARY OF CAPITAL SHARE ACTIVITY CLASS R Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year CLASS I Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year (a) Includes an exchange of shares from Class R to Class I of $30,174,229. See accompanying notes to financial statements. 12 Veracity Small Cap Value Fund - Class R Financial Highlights Per share data for a share outstanding throughout each year: Year Year Year Year Year Ended Ended Ended Ended Ended February 28, February 28, February 28, February 29, February 28, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) (a) From net realized gains on investments - - - ) ) Return of capital - - ) (a) ) - Total distributions ) (a) Proceeds from redemption fees collected (Note 1) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 31.82% 76.80% (40.91%
